DETAILED ACTION
Applicant’s Amendment filed on September 19, 2022 has been reviewed. 
Claims 5, 7-8, 15 and 17-18 are cancelled in the amendment.
Claims 21 and 22 are newly added in the amendment.
Claims 1-3, 6, 9-13, 16 and 19-20 are amended in the amendment.
Claims 1-4, 6, 9-14, 16 and 19-22 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9, 11-14, 16, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 10,462,012 B1), hereinafter referred to as Rao, in view of Casey et al. (US 2007/0124781 A1), hereinafter referred to as Casey.

With respect to claim 1, Rao teaches A method executed by at least one processor (processor, col. 4, lines 19-31), the method comprising: 
caching digital content in a random-access memory that is associated with an edge node of a content delivery network (each computing node [including edge node] includes at least one tangible multi-core processor 212 and a local cache 214; the local cache include volatile memory components such as RAM (random access memory) and non-volatile memory components such as high performance SSDs (solid state devices), col. 4, lines 32-61), wherein the edge node is a virtual machine executing on a host machine (the host computer 100 is a server with volatile memory 200, persistent storage 202 and tangible processors 204; the host computer include virtual hosts running on virtual machines or containers, col. 4, lines 19-31), and wherein the digital content has been delivered from the content delivery network (the host 100 uses storage services provided by the storage array 102 and cloud gateway 104 via the network 114, col. 4, lines 2-18; the host 100 operates host applications 110 that utilize storage services provided by the storage array 102 and cloud gateway 104, col. 4, lines 19-31; fig. 1);
identifying, in [[a]] the memory, first digital content that has not been played back within a first time period (the storage tiering program 118 implemented by the computing nodes to promote relatively active data (recently accessed) to higher performance storage media, e.g. to tier 0 SSD managed drives [random-access memory], and demote relatively inactive data (not recently accessed) to lower performance storage media, e.g. to tier 1 HDD managed drives; promotion and demotion of extents of data between data devices and tiers occur periodically or continuously as activity levels change; the tiering program monitors data access activity including frequency of access to individual extents and logical production volumes, col. 6, lines 3-15; the tiering program monitors accesses by the host to data associated with all logical volumes presented by the storage array, including logical volume 108′, and the data access information is used to generate device access statistics that indicate relative levels of access activity between devices and quantified access activity relative to a predetermined threshold value; if the threshold value is a period of inactivity and none of the extents of data associated with logical volume 108′ have been accessed during that time period then volume 108′ selected for migration based on inactivity, col. 6, line 56- col. 7, line 5)
transferring the first digital content  (the storage tiering program 118 implemented by the computing nodes to promote relatively active data (recently accessed) to higher performance storage media, e.g. to tier 0 SSD managed drives [random-access memory], and demote relatively inactive data (not recently accessed) to lower performance storage media, e.g. to tier 1 HDD managed drives [storage device]; promotion and demotion of extents of data between data devices and tiers occur periodically or continuously as activity levels change; the tiering program monitors data access activity including frequency of access to individual extents and logical production volumes, col. 6, lines 3-15), wherein the storage device is associated with a middle-tier node of the content delivery network (the host 100 operates host applications 110 that utilize storage services provided by the storage array 102, col. 4, lines 19-31; the storage array 102 includes a plurality of computing nodes 206.sub.1-206.sub.4 [including middle-tier node] organized as storage engines 208.sub.1, 208.sub.2, respectively, col. 4 , lines 32-61), and wherein the middle-tier node is another virtual machine executing on the host machine executing the edge node (the host computer 100 is a server with volatile memory 200, persistent storage 202 and tangible processors 204; the host computer include virtual hosts running on virtual machines or containers, col. 4, lines 19-31; the storage array 102 includes a plurality of computing nodes 206.sub.1-206.sub.4 [including middle-tier node] organized as storage engines 208.sub.1, 208.sub.2, respectively, col. 4 , lines 32-61); 


Rao does not explicitly teach
receiving a first digital content request for the first digital content of the content delivery network;
determining that the first digital content is not stored in the random-access memory associated with the edge node;
determining that the first digital content is stored in the storage device associated with the middle-tier node;
forwarding the first digital content request for the first digital content to the middle-tier node; and
delivering the first digital content from the storage device associated with the middle-tier node in reply to the first digital content request for the first digital content.
However, Casey teaches
receiving a first digital content request for the first digital content of the content delivery network (a content request received from a subscriber via a web page, via electronic mail, via a subscriber connectivity device, etc., para. 0069);
determining that the first digital content is not stored in the random-access memory associated with the edge node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118);
determining that the first digital content is stored in the storage device associated with the middle-tier node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118);
forwarding the first digital content request for the first digital content to the middle-tier node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118); and
delivering the first digital content from the storage device associated with the middle-tier node in reply to the first digital content request for the first digital content (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118) in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the method of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).

With respect to claim 2, Rao teaches The method of claim [[1]]21, wherein the transferring of the first digital content that has not been played back within the first time period first digital content into a file that is compatible with the storage device and the external storage device (a network interface 306 is used for communication with the host computer and the storage array and a cloud interface 308 is used for communication with cloud storage 106;  translation program 310 translates between the protocols and APIs implemented by the host computer and the storage array, e.g. without limitation SCSI, and the protocols and APIs implemented by cloud storage, e.g. without limitation SOAP, REST and proprietary Web-based APIs that are specific to the cloud storage service provider, col. 6, lines 14-41). 

With respect to claim 3, Rao teaches The method of claim [[1]]21, further comprising: 
identifying third digital content in the external storage device that has not been played back within a third time period (monitoring of device access statistics by the MPIO driver implemented in conjunction with or as an alternative to monitoring of device access statistics by the tiering program, col. 7, lines 54-59; the monitoring program also monitors data access activity including frequency of access to individual extents and devices, col. 6, lines 16-41); and[[,]] 
deleting, from the external storage device, the third digital content (the data is moved from the cloud gateway to the storage array and the device is deleted from the cloud gateway, col. 8, lines 3-42).

With respect to claim 4, Rao teaches The method of claim 3, wherein the first time period, the second time period, and the third time period are configurable (the tiering program select one or more devices for migration based on the access statistics as indicated in block 402, if the threshold value is a period of inactivity and none of the extents of data associated with logical volume 108′ have been accessed during that time period then volume 108′ may be selected for migration based on inactivity; the threshold could specify some threshold level of activity during the time period, i.e. the device need not necessarily be un-accessed during the time period in order to be selected for migration; with regard to relative levels of activity, if the storage array has reached a predetermined level of data storage capacity then the least active device selected for migration, col. 6, line 56 – col. 7, line11).

With respect to claim 6, Rao teaches The method of claim [[1]]21, wherein executes on a separate host machine that is separate from the host machine executing the edge node (a network interface 306 is used for communication with the host computer and the storage array and a cloud interface 308 is used for communication with cloud storage 106, col. 6, lines 14-41figs. 1-3).

With respect to claim 9, Rao in view of Casey teaches The method of claim [[7]]21 as described above, 
Further, Casey teaches further comprising: 
receiving a third digital content request for third digital content of the content delivery network (a content request received from a subscriber via a web page, via electronic mail, via a subscriber connectivity device, etc., para. 0069);
determining that the third digital content is not stored in the random-access memory associated with the edge node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118);
determining that the third digital content is not stored in the storage device associated with the middle-tier node (if, however, the NPVR 125a cannot find the content in local storage, it request the content (block 835) from an appropriate intermediate storage device 710a, each NPVR in communication with one intermediate storage device, each NPVR is be in communication with a plurality of intermediate storage devices; the intermediate storage device 710a (and/or a server associated therewith) will determine whether it has a copy of the content (block 840), para. 0124); 
determining that the third digital content is not stored in the external storage device associated with the external node (if, however, the NPVR 125a cannot find the content in local storage, it request the content (block 835) from an appropriate intermediate storage device 710a, each NPVR in communication with one intermediate storage device, each NPVR is be in communication with a plurality of intermediate storage devices; the intermediate storage device 710a (and/or a server associated therewith) will determine whether it has a copy of the content (block 840), para. 0124); and[[,]] 

delivering the third digital content from an origin server in reply to the third digital content request for the third digital content (if the content cannot be found on the intermediate storage device 710a, the intermediate storage device 710a and/or a server associated therewith (and/or, in some cases, the NPVR 125a) issue a request to the centralized storage facility 715 for the content, para. 0125; obtaining the content comprise searching a database for a location of the content and/or obtaining the content from another centralized storage facility and/or a producer/distributor of the content, para. 0126) in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the method of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).

With respect to claim 11, Rao teaches A system comprising: 
a memory (memory, col. 4, lines 19-31); and
at least one processor (processor, col. 4, lines 19-31) configured to: 
cache digital content in a random-access memory that is associated with an edge node of a content delivery network (each computing node [including edge node] includes at least one tangible multi-core processor 212 and a local cache 214; the local cache include volatile memory components such as RAM (random access memory) and non-volatile memory components such as high performance SSDs (solid state devices), col. 4, lines 32-61), wherein the edge node is a virtual machine executing on a host machine (the host computer 100 is a server with volatile memory 200, persistent storage 202 and tangible processors 204; the host computer include virtual hosts running on virtual machines or containers, col. 4, lines 19-31), and wherein the digital content has been delivered from the content delivery network (the host 100 uses storage services provided by the storage array 102 and cloud gateway 104 via the network 114, col. 4, lines 2-18; the host 100 operates host applications 110 that utilize storage services provided by the storage array 102 and cloud gateway 104, col. 4, lines 19-31; fig. 1);
identify, in the memory, first digital content that has not been played back within a first time period (the storage tiering program 118 implemented by the computing nodes to promote relatively active data (recently accessed) to higher performance storage media, e.g. to tier 0 SSD managed drives [random-access memory], and demote relatively inactive data (not recently accessed) to lower performance storage media, e.g. to tier 1 HDD managed drives; promotion and demotion of extents of data between data devices and tiers occur periodically or continuously as activity levels change; the tiering program monitors data access activity including frequency of access to individual extents and logical production volumes, col. 6, lines 3-15; the tiering program monitors accesses by the host to data associated with all logical volumes presented by the storage array, including logical volume 108′, and the data access information is used to generate device access statistics that indicate relative levels of access activity between devices and quantified access activity relative to a predetermined threshold value; if the threshold value is a period of inactivity and none of the extents of data associated with logical volume 108′ have been accessed during that time period then volume 108′ selected for migration based on inactivity, col. 6, line 56- col. 7, line 5)
transfer the first digital content (the storage tiering program 118 implemented by the computing nodes to promote relatively active data (recently accessed) to higher performance storage media, e.g. to tier 0 SSD managed drives [random-access memory], and demote relatively inactive data (not recently accessed) to lower performance storage media, e.g. to tier 1 HDD managed drives [storage device]; promotion and demotion of extents of data between data devices and tiers occur periodically or continuously as activity levels change; the tiering program monitors data access activity including frequency of access to individual extents and logical production volumes, col. 6, lines 3-15), wherein the storage device is associated with a middle-tier node of the content delivery network (the host 100 operates host applications 110 that utilize storage services provided by the storage array 102, col. 4, lines 19-31; the storage array 102 includes a plurality of computing nodes 206.sub.1-206.sub.4 [including middle-tier node] organized as storage engines 208.sub.1, 208.sub.2, respectively, col. 4, lines 32-61), and wherein the middle-tier node is another virtual machine executing on the host machine executing the edge node (the host computer 100 is a server with volatile memory 200, persistent storage 202 and tangible processors 204; the host computer include virtual hosts running on virtual machines or containers, col. 4, lines 19-31; the storage array 102 includes a plurality of computing nodes 206.sub.1-206.sub.4 [including middle-tier node] organized as storage engines 208.sub.1, 208.sub.2, respectively, col. 4 , lines 32-61);  


Rao does not explicitly teach
receive a first digital content request for the first digital content of the content delivery network;
determine that the first digital content is not stored in the random-access memory associated with the edge node;
determine that the first digital content is stored in the storage device associated with the middle-tier node;
forward the first digital content request for the first digital content to the middle-tier node; and
deliver the first digital content from the storage device associated with the middle-tier node in reply to the first digital content request for the first digital content.
However, Casey teaches
receive a first digital content request for the first digital content of the content delivery network (a content request received from a subscriber via a web page, via electronic mail, via a subscriber connectivity device, etc., para. 0069);
determine that the first digital content is not stored in the random-access memory associated with the edge node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118);
determine that the first digital content is stored in the storage device associated with the middle-tier node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118);
forward the first digital content request for the first digital content to the middle-tier node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118); and
deliver the first digital content from the storage device associated with the middle-tier node in reply to the first digital content request for the first digital content (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118) in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the system of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).

With respect to claim 12, Rao teaches The system of claim [[11]]22,  wherein the at least one processor is further configured to convert the first digital content that has not been played back within the first time period into a file that is compatible with the storage device and the external storage device (a network interface 306 is used for communication with the host computer and the storage array and a cloud interface 308 is used for communication with cloud storage 106;  translation program 310 translates between the protocols and APIs implemented by the host computer and the storage array, e.g. without limitation SCSI, and the protocols and APIs implemented by cloud storage, e.g. without limitation SOAP, REST and proprietary Web-based APIs that are specific to the cloud storage service provider, col. 6, lines 14-41).

With respect to claim 13, Rao teaches The system of claim [[11]]22, wherein the at least one processor is further configured to: 
identify third digital content in the external storage device that has not been played back within a third time period (monitoring of device access statistics by the MPIO driver implemented in conjunction with or as an alternative to monitoring of device access statistics by the tiering program, col. 7, lines 54-59; the monitoring program also monitors data access activity including frequency of access to individual extents and devices, col. 6, lines 16-41); and[[,]] 
delete from the external storage device, the third digital content(the data is moved from the cloud gateway to the storage array and the device is deleted from the cloud gateway, col. 8, lines 3-42).

With respect to claim 14, Rao teaches The system of claim 13, wherein the first time period, the second time period, and the third time period are configurable (the tiering program select one or more devices for migration based on the access statistics as indicated in block 402, if the threshold value is a period of inactivity and none of the extents of data associated with logical volume 108′ have been accessed during that time period then volume 108′ may be selected for migration based on inactivity; the threshold could specify some threshold level of activity during the time period, i.e. the device need not necessarily be un-accessed during the time period in order to be selected for migration; with regard to relative levels of activity, if the storage array has reached a predetermined level of data storage capacity then the least active device selected for migration, col. 6, line 56 – col. 7, line11).

With respect to claim 16, Rao teaches The system of claim [[11]]22, wherein executes on a separate host machine that is separate from the host machine executing the edge node (a network interface 306 is used for communication with the host computer and the storage array and a cloud interface 308 is used for communication with cloud storage 106, col. 6, lines 14-41figs. 1-3).

With respect to claim 19, Rao in view of Casey teaches The system of claim 17 as described above, 
Further, Casey teaches wherein the at least one processor is further configured to: 
receive a third digital content request for third digital content of the content delivery network (a content request received from a subscriber via a web page, via electronic mail, via a subscriber connectivity device, etc., para. 0069);
determine that the third digital content is not stored in the random-access memory associated with the edge node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118);
determine that the third digital content is not stored in the storage device associated with the middle-tier node (if, however, the NPVR 125a cannot find the content in local storage, it request the content (block 835) from an appropriate intermediate storage device 710a, each NPVR in communication with one intermediate storage device, each NPVR is be in communication with a plurality of intermediate storage devices; the intermediate storage device 710a (and/or a server associated therewith) will determine whether it has a copy of the content (block 840), para. 0124); 
determine that the third digital content is not stored in the external storage device associated with the external node (if, however, the NPVR 125a cannot find the content in local storage, it request the content (block 835) from an appropriate intermediate storage device 710a, each NPVR in communication with one intermediate storage device, each NPVR is be in communication with a plurality of intermediate storage devices; the intermediate storage device 710a (and/or a server associated therewith) will determine whether it has a copy of the content (block 840), para. 0124); and[[,]] 

deliver the third digital content from an origin server in reply to the third digital content request for the third digital content (if the content cannot be found on the intermediate storage device 710a, the intermediate storage device 710a and/or a server associated therewith (and/or, in some cases, the NPVR 125a) issue a request to the centralized storage facility 715 for the content, para. 0125; obtaining the content comprise searching a database for a location of the content and/or obtaining the content from another centralized storage facility and/or a producer/distributor of the content, para. 0126) in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the system of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).

With respect to claim 21, Rao teaches The method of claim 1, further comprising: 
identifying, in the storage device, second digital content that has not been played back within a second time period (the tiering program monitors data access activity including frequency of access to individual extents and logical production volumes. In some implementations all of the managed drives are SSDs and the cloud gateway/cloud storage are used as a lower performance tier of storage, col. 6, lines 2-15; active data maintained in memory 302 and storage 304, while less active data moved to cloud storage 106; inactive data destaged from the cloud gateway to cloud storage, col. 6, lines 16-41); 
transferring the second digital content to an external storage device (active data maintained in memory 302 and storage 304, while less active data moved to cloud storage 106; inactive data destaged from the cloud gateway to cloud storage, col. 6, lines 16-41), wherein the external storage device is associated with an external node of the content delivery network (the cloud gateway 104 is a tangible server computer that includes a tangible processor 300, volatile memory 302, and persistent storage 304; a network interface 306 is used for communication with the host computer and the storage array [including the storage device of the middle-tier node] and cloud interface 308 is used for communication with cloud storage 106, col. 6, lines 16-41; cloud storage 106 includes a plurality of storage servers 312.sub.1-312.sub.m which each storage server include a processor 316, memory 318 and relatively low performance HDDs 320’ both cost and performance per unit of storage capacity is low in comparison with the storage array, col. 6, lines 42-55); 
Rao does not explicitly teach
receiving a second digital content request for the second digital content of the content delivery network; 
determining that the second digital content is not stored in the random-access memory associated with the edge node; 
determining that the second digital content is not stored in the storage device associated with the middle-tier node; 
determining that the second digital content is stored in the external storage device associated with the external node; 
forwarding the second digital content request for the second digital content to the external node; and 
delivering the second digital content from the external storage device associated with the external node as a in reply to the second digital content request for the second digital content.
However, Casey teaches
receiving a second digital content request for the second digital content of the content delivery network (a content request received from a subscriber via a web page, via electronic mail, via a subscriber connectivity device, etc., para. 0069); 
determining that the second digital content is not stored in the random-access memory associated with the edge node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118); 
determining that the second digital content is not stored in the storage device associated with the middle-tier node (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b, para. 0118); 
determining that the second digital content is stored in the external storage device associated with the external node (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b [external node], para. 0118); 
forwarding the second digital content request for the second digital content to the external node (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b [external node], para. 0118); and 
delivering the second digital content from the external storage device associated with the external node as a in reply to the second digital content request for the second digital content (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b [external node] and it will provide it to the NPVR 125a, para. 0118) in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the method of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).

With respect to claim 22, Rao teaches The system of claim 11, wherein the at least one processor is further configured to: 
identify, in the storage device, second digital content that has not been played back within a second time period (the tiering program monitors data access activity including frequency of access to individual extents and logical production volumes. In some implementations all of the managed drives are SSDs and the cloud gateway/cloud storage are used as a lower performance tier of storage, col. 6, lines 2-15; active data maintained in memory 302 and storage 304, while less active data moved to cloud storage 106; inactive data destaged from the cloud gateway to cloud storage, col. 6, lines 16-41); 
transfer the second digital content to an external storage device (active data maintained in memory 302 and storage 304, while less active data moved to cloud storage 106; inactive data destaged from the cloud gateway to cloud storage, col. 6, lines 16-41), wherein the external storage device is associated with an external node of the content delivery network (the cloud gateway 104 is a tangible server computer that includes a tangible processor 300, volatile memory 302, and persistent storage 304; a network interface 306 is used for communication with the host computer and the storage array [including the storage device of the middle-tier node] and cloud interface 308 is used for communication with cloud storage 106, col. 6, lines 16-41; cloud storage 106 includes a plurality of storage servers 312.sub.1-312.sub.m which each storage server include a processor 316, memory 318 and relatively low performance HDDs 320’ both cost and performance per unit of storage capacity is low in comparison with the storage array, col. 6, lines 42-55); 
Rao does not explicitly teach
receive a second digital content request for the second digital content of the content delivery network; 
determine that the second digital content is not stored in the random-access memory associated with the edge node; 
determine that the second digital content is not stored in the storage device associated with the middle-tier node; 
determine that the second digital content is stored in the external storage device associated with the external node; forward the second digital content request for the second digital content to the external node; and 
deliver the second digital content from the external storage device associated with the external node in reply to the second digital content request for the second digital content.
However, Casey teaches
receive a second digital content request for the second digital content of the content delivery network (a content request received from a subscriber via a web page, via electronic mail, via a subscriber connectivity device, etc., para. 0069); 
determine that the second digital content is not stored in the random-access memory associated with the edge node (an NPVR 125a first looks to its local storage devices 705a, 705b for requested content; if the requested content is not found, the NPVR 125a requests the content from an appropriate intermediate storage device 710a; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a, para. 0118); 
determine that the second digital content is not stored in the storage device associated with the middle-tier node (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b, para. 0118); 
determine that the second digital content is stored in the external storage device associated with the external node (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b [external node], para. 0118); 
forward the second digital content request for the second digital content to the external node (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b [external node], para. 0118); and 
deliver the second digital content from the external storage device associated with the external node as a in reply to the second digital content request for the second digital content (if the requested content is not found at the intermediate storage device 710a, the intermediate storage device 710a (and/or a server associated therewith) request the content from another attached NPVR 125b [external node] and it will provide it to the NPVR 125a, para. 0118) in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the system of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 10,462,012 B1), hereinafter referred to as Rao, in view of Casey et al. (US 2007/0124781 A1), hereinafter referred to as Casey, and further in view of Venugopal et al. (US 11,262,918 B1), hereinafter referred to as Venugopal.

With respect to claim 10, Rao in view of Casey teaches The method of claim 1 as described above, 
Further, Casey teaches further comprising: 
wherein the determining that the first digital content is not stored in the random-access memory associated with the edge node comprises determining whether the first digital content is not stored in the random-access memory associated with the edge node and random-access memories associated with the at least one additional edge node (the NPVR 125 [edge node] is local to a subscriber's location--e.g., the NPVR 125 incorporated within the subscriber connectivity device 140, etc.--and that the NPVR 125 therefore may be responsible for making content requests to other storage devices 705, para. 0117; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a; if not, the intermediate storage device 710a request the content from another attached NPVR 125b [additional edge node]).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the method of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Rao in view of Casey does not explicitly teach 
determining that a performance metric is below a threshold
generating at least one additional edge node on the host machine executing the edge node, based on the determining that the performance metric is below the threshold; and
	However, Venugopal teaches 
determining that a performance metric is below a threshold (trigger 216 states that if a customer performance metric is less than an acceptable threshold than a rebuild should be performed, such as, if a data storage device serving as a log storage has a write latency less than a threshold latency, a rebuild initiated and the slow write latency data storage device reassigned to function as additional storage; because flushes to the additional storage are performed asynchronously, the slower data storage device may not negatively affect write latencies when reassigned to additional storage, col. 11, line 44 – col. 12, line 7); [[and]] 
generating at least one additional edge node on the host machine executing the edge node, based on the determining that the performance metric is below the threshold (trigger 216 states that if a customer performance metric is less than an acceptable threshold than a rebuild should be performed, such as, if a data storage device serving as a log storage has a write latency less than a threshold latency, a rebuild initiated and the slow write latency data storage device reassigned to function as additional storage; because flushes to the additional storage are performed asynchronously, the slower data storage device may not negatively affect write latencies when reassigned to additional storage, col. 11, line 44 – col. 12, line 7) in order to reduce uneven wear amongst the data storage devices of the data storage systems of the data storage service as taught by Venugopal (col. 4, lines 14-32) ; and
Therefore, based on Rao in view of Casey, and further in view of Venugopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Venugopal to the method of Rao in view of Casey in order to reduce uneven wear amongst the data storage devices of the data storage systems of the data storage service as taught by Venugopal (col. 4, lines 14-32).

With respect to claim 20, Rao in view of Casey teaches The system of claim 11 as described above, 
Further, Casey teaches wherein the at least one processor is further configured to: 
wherein the determining that the first digital content is not stored in the random-access memory associated with the edge node comprises determining whether the first digital content is not stored in the random-access memory associated with the edge node and random-access memories associated with the at least one additional edge node (the NPVR 125 [edge node] is local to a subscriber's location--e.g., the NPVR 125 incorporated within the subscriber connectivity device 140, etc.--and that the NPVR 125 therefore may be responsible for making content requests to other storage devices 705, para. 0117; if that device 710a has a copy of the requested content, it will provide it to the NPVR 125a; if not, the intermediate storage device 710a request the content from another attached NPVR 125b [additional edge node]).
Therefore, based on Rao in view of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Casey to the method of Rao in order to allow the enhanced provision of real-time and/or on-demand content (such as video content, audio content, etc.) to a subscriber as taught by Casey (para. 0007).
Rao in view of Casey teaches does not explicitly teach 
determine that a performance metric is below a threshold
generate at least one additional edge node on the host machine executing the edge node, based on a determination that the performance metric is below the threshold; and
However, Venugopal teaches 
determine that a performance metric is below a threshold(trigger 216 states that if a customer performance metric is less than an acceptable threshold than a rebuild should be performed, such as, if a data storage device serving as a log storage has a write latency less than a threshold latency, a rebuild initiated and the slow write latency data storage device reassigned to function as additional storage; because flushes to the additional storage are performed asynchronously, the slower data storage device may not negatively affect write latencies when reassigned to additional storage, col. 11, line 44 – col. 12, line 7); and 
generate at least one additional edge node on the host machine executing the edge node, based on a determination that the performance metric is below the threshold (trigger 216 states that if a customer performance metric is less than an acceptable threshold than a rebuild should be performed, such as, if a data storage device serving as a log storage has a write latency less than a threshold latency, a rebuild initiated and the slow write latency data storage device reassigned to function as additional storage; because flushes to the additional storage are performed asynchronously, the slower data storage device may not negatively affect write latencies when reassigned to additional storage, col. 11, line 44 – col. 12, line 7) in order to reduce uneven wear amongst the data storage devices of the data storage systems of the data storage service as taught by Venugopal (col. 4, lines 14-32); and
Therefore, based on Rao in view of Casey, and further in view of Venugopal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Venugopal to the system of Rao in view of Casey in order to reduce uneven wear amongst the data storage devices of the data storage systems of the data storage service as taught by Venugopal (col. 4, lines 14-32).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 9-14, 16 and 19-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        

December 6, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447